DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10 in the reply filed on 12/29/2020 is acknowledged.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.
The status of the claim(s) are: 
Claim(s) 1-4 has/have been withdrawn;
Claim(s) 1-10 is/are presently pending;
Claim(s) 5-10 is/are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 20080199354 A1; 8/21/2008) in view of Feldreich (US 20190126057 A1; Filed 4/13/2017) and further in view of Stibitch (US 20170000917 A1; 1/5/2017). 
Regarding claim 5, Gordon teaches a sterilization apparatus for sterilizing a skin of a hand (Abstract; Fig. 2), wrist, or arm, comprising:
a light source capable of radiating ultraviolet ([0016]).
Gordon does not teach ultraviolet having a wavelength of 200 nm or more and 230 nm or less. Note that Gordon teaches UV-C radiation of about 235 nm to about 295 nm (claim 1). However, Feldreich teaches in the same field of endeavor (Abstract; [0001]; [0024]; [0093]) teaches ultraviolet having a wavelength of 200 nm or more and 230 nm or less ([0114]; In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon to include ultraviolet having a wavelength of 200 nm or more and 230 nm or less as taught by Feldreich because this wavelength range is useful for sterilization ([0024]; [0093]).

The combination of Gordon and Feldreich does not teach a spray port for spraying a topical skin preparation, cosmetic, or aqueous solution containing at least one amino acid or amino acid derivative selected from an amino acid group A, the amino acid group A including valine, leucine, isoleucine, glutamic acid, arginine, serine, aspartic acid, proline, and glycine.
For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claims, all that is required is a spray port that is capable of spraying the recited elements.
Note that Feldreich teaches the use of a photochemical compound that “can be sprayed on the object” ([0071]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon to include the use of a sprayed photochemical compound as taught by Feldreich because this can increase the effectiveness of the sterilization ([0074]). 

Regarding claim 7, in the combination of Gordon, Feldreich, and Stibitch, Feldreich (relied upon above for sprayed compound) teaches wherein the topical skin preparation, cosmetic, or aqueous solution is sprayed from the spray port after the ultraviolet irradiation target region has been irradiated with the ultraviolet from the light source (Fig. 20; [0071]). Note, while Feldreich does not explicitly teach “automatically” spraying, this is an obvious modification of automating a manual activity which accomplishes the same results (MPEP 2144.04).
Regarding claim 9, in the combination of Gordon, Feldreich, and Stibitch, Gordon teaches a sensor capable of detecting insertion of the ultraviolet irradiation target region into the sterilization apparatus ([0047]; [0052]), wherein
the light source radiates the ultraviolet automatically for a predetermined period of time when the sensor detects insertion of the ultraviolet irradiation target region into the sterilization apparatus ([0018]; [0048]; [0050]). 
Regarding claim 10, in the combination of Gordon, Feldreich, and Stibitch, Gordon teaches wherein the apparatus is used for non-clinical applications ([0002]; [0008]). For the purposes of examination, Applicant is reminded that this is a product .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Feldreich, and Stibitch as applied to claim 5 above, and further in view of Randers-Pehrson (US 20180169279 A1; Filed 6/3/2019), hereinafter Randers.
Regarding claim 6, the combination of Gordon, Feldreich, and Stibitch does not teach wherein the light source includes an excimer lamp containing a gas including KrCl or KrBr for light emission. However, Randers teaches in the same field of endeavor (Abstract; Fig. 2) the light source includes an excimer lamp containing a gas including KrCl or KrBr for light emission (Fig. 4; [0044]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Feldreich, and Stibitch to have the light source includes an excimer lamp containing a gas including KrCl or KrBr for light emission as taught by Randers because this generates the desired UV wavelength for sterilization (Fig. 4; [0044]; [0046]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, Feldreich, and Stibitch as applied to claim 5 above, and further in view of Gray (US 20130129567 A1; 5/23/2013; cited in IDS).
Regarding claim 8, the combination of Gordon, Feldreich, and Stibitch does not teach a platform arranged inside the insertion hole for adjustment of a spacing distance between the ultraviolet irradiation target region and the light source. Note that Gordon teaches the importance of distance from UV source and how it affects pathogen deactivation rate ([0051]). Note also that Feldreich teaches moving the object or human on the apparatus to a desired position (Fig. 19; [0144]). However, Gray teaches in the same field of endeavor ([0002]) a platform arranged inside the insertion hole for adjustment of a spacing distance between the ultraviolet irradiation target region and the light source (Fig. 1, 28; [0020] “rotating and/or moving the article to ensure every surface is exposed…to deactivate pathogens on surfaces of the article or no the user’s skin”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gordon, Feldreich, and Stibitch to include a platform arranged inside the insertion hole for adjustment of a spacing distance between the ultraviolet irradiation target region and the light source as taught by Gray because this enables moving the surface relative to the UV light in order to ensure proper exposure for sterilization ([0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792